 

Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT NO. 4 TO AMENDED AND RESTATED CREDIT AGREEMENT
AND EXTENSION AGREEMENT

 

AMENDMENT NO. 4 TO AMENDED AND RESTATED CREDIT AGREEMENT AND EXTENSION AGREEMENT
dated as of September 1, 2017 (this “Amendment”), among Spectra Energy Partners,
LP, a Delaware limited partnership (the “Borrower”), each Lender (as defined
below) party hereto (each, an “Extended Lender”), each Issuing Bank (as defined
in the below described Credit Agreement) and Citibank, N.A., in its capacity as
administrative agent for the Lenders (in such capacity, the “Agent”).

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of November 1, 2013 (as heretofore amended, restated, supplemented or otherwise
modified, the “Credit Agreement,” and as amended by this Amendment, the “Amended
Credit Agreement”), by and among the Borrower, the lenders from time to time
party thereto (the “Lenders”) and the Agent.

 

The Borrower has requested that (a) the Credit Agreement be amended to, among
other things, permit (i) the date of August 3, 2022 to be the initial extension
date pursuant to Section 2.05(e) of the Amended Credit Agreement and
(ii) subsequent extensions following the initial extension date pursuant to
Section 2.05(e) to be for additional one-year periods thereafter, and (b) the
Termination Date be extended to August 3, 2022 pursuant to Section 2.05(e) of
the Amended Credit Agreement (the “Extension”), and, subject to the terms and
conditions contained in this Amendment, the Extended Lenders have agreed to the
amendments set forth herein and the Extension.

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

Section 1.            Definitions. Except as otherwise defined in this
Amendment, terms defined in the Amended Credit Agreement are used herein as
defined therein. The applicable interpretive provisions of the Amended Credit
Agreement shall apply to this Amendment.

 

Section 2.            Amendments. Subject to the satisfaction of the conditions
precedent specified in Section 5 of this Amendment, the Credit Agreement shall
be amended as follows:

 

2.01        Section 1.01 of the Credit Agreement shall be amended by restating
the following existing definitions contained therein as follows:

 

“Revolving Lenders” means the Initial Lenders, each Incremental Term Lender that
has become a Revolving Lender pursuant to Section 2.05(f), each Person that
shall become party hereto pursuant to Amendment No. 2, and each other Person
that shall become a party hereto pursuant to an Assignment and Acceptance or
pursuant to an Accession Agreement with respect to all or any portion of a
Revolving Commitment or Revolving Advance, other than (a) any such Person that
ceases to be a party hereto pursuant to an Assignment and Acceptance or
Amendment No. 2, or (b) any Lender that ceases to be a Lender after its
applicable Existing Termination Date pursuant to Section 2.05(e); provided, that
all claims, suits, causes of action and any other rights of such Lender referred
to in the preceding clause (b) (in its capacity as a Lender), whether known or
unknown, that arise under or in connection with the Credit Agreement on or prior
to such Termination Date, shall not be terminated, diminished or novated in any
respect with respect to such Lender.”

 

 

 

 

“Termination Date” means, with respect to a Lender, April 29, 2021 or such later
date agreed to by such Lender from time to time in its sole discretion pursuant
to Section 2.05(e); provided, however, the Termination Date shall not be a date
later than the date of termination in whole of the Revolving Commitment pursuant
to Section 2.05 or 6.01.”

 

2.02         Section 2.05(e) shall be amended (a) to delete the red stricken
text (indicated textually in the same manner as the following example: stricken
text, and (b) to add the blue double-underlined text (indicated textually in the
same manner as the following example: double-underlined text), in each case as
set forth in the marked copy of Section 2.05(e) attached hereto as Annex A
hereto and made a part hereof for all purposes.

 

2.03         Section 2.05 shall be amended by adding the following clause (g) as
its concluding clause.

 

“(g)          Notwithstanding notice periods and effective dates provided for in
Section 2.05(e), at any time on or prior to the Existing Termination Date of a
Declining Lender, the Borrower and such Declining Lender may agree in writing
(and without further certification or documentation requirement other than as
provided below) that such Declining Lender shall become a Revolving Lender with
a Termination Date of the Consenting Lenders in respect of the applicable
extension as to which such Declining Lender declined to agree; provided that the
Borrower shall have provided written notice to the Agent of such agreement.”

 

2.04         Section 2.09(a)(i) shall be amended by restating it as follows:

 

“(i)           On the applicable Termination Date, the Borrower shall repay to
the Agent for the ratable account of the applicable Revolving Lenders the
aggregate principal amount of all Revolving Advances then outstanding, together
with accrued interest thereon to the date of payment.”

 

2.05         The concluding paragraph of Section 8.07(a)(i) shall be amended by
(a) replacing the text “or” immediately before subclause (d) thereof with the
text “,” and (b) adding a new sub-clause (e) as follows:

 

“or (e) if the Lender is a Consenting Lender in respect of the most recent
extension pursuant to Section 2.05(e), a Lender that was and remains a Declining
Lender in respect of such extension.”

 

2.06         Form of Assignment and Acceptance. Exhibit  D - Form of Assignment
and Acceptance shall be amended by (a) adding a new sentence at the end of the
second paragraph thereof to read as follows: “[Effective as of the date hereof
and pursuant to Section 2.05(g) of the Credit Agreement, the Assignee hereby
agrees to become a Revolving Lender with a Termination Date of a Consenting
Lender referred to in Section 2.05(g) of the Credit Agreement”], (b) adding a
footnote at the end of such new sentence to read as follows: “To be inserted if
(i) the Assignor was a Declining Lender and (ii) the Assignee has agreed to
become a Consenting Lender pursuant to Section 2.05(g) of the Credit Agreement,”
and (c) amending and restating the footnote in the signature block of the
Borrower to read in its entirety as follows: “To be added only if (i) the
consent of the Borrower is required by the terms of the Credit Agreement or (ii)
the Assignor was a Declining Lender and has agreed to become a Consenting Lender
pursuant to Section  2.05(g) of the Credit Agreement.”

 

 2 

 

 

Section 3.          Extension of the Termination Date.

 

Pursuant to the terms of the Amended Credit Agreement, each Extended Lender
hereby (a) agrees to the Extension and (b) agrees that effective as of the date
hereof, the Termination Date with respect to its Revolving Commitment shall be
August 3, 2022.

 

Section 4.          Representations and Warranties. The Borrower represents and
warrants to the Extended Lenders, the Issuing Banks and the Agent that (a) the
representations and warranties contained in Section 4.01 of the Amended Credit
Agreement are correct in all respects on the Amendment Effective Date (as
defined below) immediately after giving effect to this Amendment (except for
those representations and warranties that specifically relate to a prior date,
which shall have been correct on such prior date) and (d)  no Default or Event
of Default has occurred and is continuing on the Amendment Effective Date or
would result from giving effect to this Amendment.

 

Section 5.          Conditions Precedent. This Amendment shall become effective
as of the first date (the “Amendment Effective Date”) on which the following
conditions precedent have been satisfied:

 

5.01         Counterparts. The Agent shall have received one or more
counterparts of this Amendment, executed and delivered by the Borrower, the
Agent, the Issuing Banks and the Extended Lenders constituting the Required
Lenders.

 

5.02         Officer’s Certificate. The Agent shall have received a certificate
signed by the Vice President - Finance or the Treasurer of the Ultimate General
Partner (or an officer serving in either of such functions, in its capacity as
general partner of the General Partner, in its capacity as general partner of
the Borrower), dated the Amendment Effective Date, as to the effect set forth in
clauses (a) and (b) of Section 4 of this Amendment.

 

5.03         Secretary’s Certificate. The Agent shall have received a
certificate of the secretary or an assistant secretary of the Ultimate General
Partner (a) certifying the names and true signatures of the officers of the
Ultimate General Partner authorized to sign this Amendment and the other
documents to be delivered hereunder by the Ultimate General Partner in its
capacity as general partner of the General Partner, in its capacity as general
partner of the Borrower, (b) certifying and attaching copies of the resolutions
of the board of directors or similar governing body of the Ultimate General
Partner (in its capacity as general partner of the General Partner, in its
capacity as general partner of the Borrower) approving this Amendment and (c)
certifying and attaching all documents the Agent may have reasonably requested
prior to the Amendment Effective Date relating to the existence of the Borrower,
the corporate authority for and the validity of this Amendment, and any other
matters relevant hereto.

 

 3 

 

 

5.04         Fees. The Agent shall have received, for the account of each
Extended Lender, fees in an amount agreed to be paid by the Borrower pursuant to
the letter addressed to the Agent and executed by the Borrower dated as of June
22, 2017, requesting the Extension and the amendments set forth in this
Amendment. The Agent shall have also received all fees and other amounts due and
payable to it on or prior to the Amendment Effective Date, including
reimbursement or payment of all reasonable and invoiced out-of-pocket fees,
charges and expenses of a single counsel to the Agent in each appropriate
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions) and such other counsel retained with the Borrower’s prior written
consent (such consent not to be unreasonably withheld or delayed), required to
be reimbursed or paid by the Borrower under the Amended Credit Agreement.

 

Section 6.          References Generally. References in the Credit Agreement
(including references to the Credit Agreement as amended hereby) to “this
Agreement” (and indirect references such as “hereunder”, “hereby”, “herein” and
“hereof”) shall be deemed to be references to the Amended Credit Agreement.

 

Section 7.          Miscellaneous. Except as herein provided, the Credit
Agreement shall remain unchanged and in full force and effect, and the Borrower
(a) ratifies, confirms and reaffirms all provisions of the Credit Agreement
after giving effect to this Amendment, and (b) ratifies and confirms that, other
than as expressly set forth in this Amendment, no obligations of the Borrower
under the Notes and the Credit Agreement are released, reduced, or otherwise
adversely affected by this Amendment. The execution and delivery of this
Amendment shall not constitute a novation of any indebtedness or other
obligations owing to any Lender, any Issuing Bank or the Agent under the Credit
Agreement based on facts or events occurring or existing prior to the execution
and delivery of this Amendment. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Amendment by facsimile or other
electronic means (.pdf or .tif) shall be effective as delivery of a manually
executed counterpart of this Amendment. This Amendment shall be governed by, and
construed in accordance with, the law of the State of New York. Each of the
parties hereto hereby irrevocably and unconditionally submits to the exclusive
jurisdiction and venue of the United States District Court for the Southern
District of New York and of any New York State court sitting in New York County,
Borough of Manhattan, and any appellate court from any such federal or state
court, for purposes of all suits, actions or legal proceedings arising out of or
relating to this Amendment and the Amended Credit Agreement or the transactions
contemplated hereby or thereby. Each of the parties hereto irrevocably waives,
to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of the venue of any such proceeding brought in such
a court and any claim that any such proceeding brought in such a court has been
brought in an inconvenient forum. EACH OF THE BORROWER AND THE LENDERS PARTY
HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS AMENDMENT, THE AMENDED CREDIT AGREEMENT OR
THE NOTES OR THE ACTIONS OF THE AGENT OR ANY LENDER IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF. This Amendment constitutes
the entire agreement and understanding among the parties hereto and supersedes
any and all prior agreements and understandings, oral or written, relating to
the subject matter hereof.

 

[Remainder of page intentionally left blank; signature pages follow.]

 

 4 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

  SPECTRA ENERGY PARTNERS, LP, as Borrower           By: Spectra Energy Partners
(DE) GP, LP,     its general partner             By: Spectra Energy Partners GP,
LLC,       its general partner             By: /s/Wanda M. Opheim      
Name:  Wanda M. Opheim       Title:  Treasurer        

 

Signature Page to Amendment No. 4 to

Amended and Restated Credit Agreement and Extension Agreement

(Spectra Energy Partners, LP)

 

 

 

 

  EXTENDED LENDERS:       CITIBANK, N.A., as the Agent, an Issuing Bank and a
Lender       By: /s/ Maureen M. Maroney   Name: Maureen M. Maroney   Title: Vice
President

 

Signature Page to Amendment No. 4 to

Amended and Restated Credit Agreement and Extension Agreement

(Spectra Energy Partners, LP)

 

 

 

 

  JPMORGAN CHASE BANK, N.A., as a   Lender         By: /s/ Amit Gaur   Name:
Amit Gaur   Title: Vice President

 

Signature Page to Amendment No. 4 to

Amended and Restated Credit Agreement and Extension Agreement

(Spectra Energy Partners, LP)

 

 

 

 

  MIZUHO BANK, LTD., as an Issuing Bank and a Lender       By: /s/ Rob MacKinnon
  Name: Rob MacKinnon   Title: Managing Director, Canada Branch

 

Signature Page to Amendment No. 4 to

Amended and Restated Credit Agreement and Extension Agreement

(Spectra Energy Partners, LP)

 

 

 

 

  BANK OF AMERICA, N.A., as a Lender       By: /s/ James Campbell   Name: James
Campbell   Title: Director

 

Signature Page to Amendment No. 4 to

Amended and Restated Credit Agreement and Extension Agreement

(Spectra Energy Partners, LP)

 

 

 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION, as an Issuing Bank and a Lender      
By: /s/ Borden Tennant   Name: Borden Tennant   Title: Vice President

 

Signature Page to Amendment No. 4 to

Amended and Restated Credit Agreement and Extension Agreement

(Spectra Energy Partners, LP)

 

 

 

 

  BARCLAYS BANK PLC, as a Lender       By: /s/ Vanessa Kurbatskiy   Name:
Vanessa Kurbatskiy   Title: Vice President

 

Signature Page to Amendment No. 4 to

Amended and Restated Credit Agreement and Extension Agreement

(Spectra Energy Partners, LP)

 

 

 

 

  CREDIT SUISSE AG, CAYMAN ISLANDS   BRANCH, as a Lender       By: /s/ John D.
Toronto   Name: John D. Toronto   Title: Authorized Signatory         By: /s/
Warren Van Heyst   Name: Warren Van Heyst   Title: Authorized Signatory

 

Signature Page to Amendment No. 4 to

Amended and Restated Credit Agreement and Extension Agreement

(Spectra Energy Partners, LP)

 

 

 



  

  DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender       By: /s/ Ming K. Chu  
Name: Ming K. Chu   Title: Director         By: /s/ Virginia Cosenza   Name:
Virginia Cosenza   Title: Vice President

 

Signature Page to Amendment No. 4 to

Amended and Restated Credit Agreement and Extension Agreement

(Spectra Energy Partners, LP)

 

 

 

 

  ROYAL BANK OF CANADA, as a Lender       By: /s/ Mike Gaudet   Name: Mike
Gaudet   Title: Authorized Signatory

 

Signature Page to Amendment No. 4 to

Amended and Restated Credit Agreement and Extension Agreement

(Spectra Energy Partners, LP)

 

 

 

 

  SUNTRUST BANK, as a Lender         By: /s/ Chulley Bogle   Name: Chulley Bogle
  Title: Vice President

 

Signature Page to Amendment No. 4 to

Amended and Restated Credit Agreement and Extension Agreement

(Spectra Energy Partners, LP)

 

 

 

 

  THE BANK OF TOKYO-MITSUBISHI UFJ,   LTD., as a Lender         By: /s/ Kevin
Sparks   Name: Kevin Sparks   Title: Director

 

Signature Page to Amendment No. 4 to

Amended and Restated Credit Agreement and Extension Agreement

(Spectra Energy Partners, LP)

 

 

 

 

  KEYBANK NATIONAL ASSOCIATION,   as a Lender         By: /s/ Kevin D. Smith  
Name: Kevin D. Smith   Title: Senior Vice President

 

Signature Page to Amendment No. 4 to

Amended and Restated Credit Agreement and Extension Agreement

(Spectra Energy Partners, LP)

 

 

 

 

  SUMITOMO MITSUI BANKING   CORPORATION, as a Lender         By: /s/ Katsuyuki
Kubo   Name: Katsuyuki Kubo   Title: Managing Director

 

Signature Page to Amendment No. 4 to

Amended and Restated Credit Agreement and Extension Agreement

(Spectra Energy Partners, LP)

 

 

 

 

  GOLDMAN SACHS BANK USA, as a Lender         By: /s/ Josh Rosenthal   Name:
Josh Rosenthal   Title: Authorized Signatory

 

Signature Page to Amendment No. 4 to

Amended and Restated Credit Agreement and Extension Agreement

(Spectra Energy Partners, LP)

 

 

 

 

  BMO HARRIS BANK N.A., as a Lender         By: /s/ Brian L. Banke   Name: Brian
L. Banke   Title: Managing Director

 

Signature Page to Amendment No. 4 to

Amended and Restated Credit Agreement and Extension Agreement

(Spectra Energy Partners, LP)

 

 

 

 

  CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as a Lender         By:
/s/ Robert Robin   Name: Robert Robin   Title: Authorized Signatory         By:
/s/ Melissa Brown   Name: Melissa Brown   Title: Authorized Signatory

 

Signature Page to Amendment No. 4 to

Amended and Restated Credit Agreement and Extension Agreement

(Spectra Energy Partners, LP)

 

 

 

 

  THE BANK OF NOVA SCOTIA, as a Lender         By: /s/ Alfredo Brahim   Name:
Alfredo Brahim   Title: Director

 

Signature Page to Amendment No. 4 to

Amended and Restated Credit Agreement and Extension Agreement

(Spectra Energy Partners, LP)

 

 

 

 

  TORONTO DOMINION (NEW YORK) LLC, as a Lender         By: /s/ Annie Dorval  
Name: Annie Dorval   Title: Authorized Signatory

 

Signature Page to Amendment No. 4 to

Amended and Restated Credit Agreement and Extension Agreement

(Spectra Energy Partners, LP)

 

 

 

 

  EXPORT DEVELOPMENT CANADA, as a Lender       By: /s/ Christopher Wilson  
Name: Christopher Wilson   Title: Financing Manager         By: /s/ Benson
Mutalemwa   Name: Benson Mutalemwa   Title: Senior Associate

 

Signature Page to Amendment No. 4 to

Amended and Restated Credit Agreement and Extension Agreement

(Spectra Energy Partners, LP)

 

 

 

 

ANNEX A

TO AMENDMENT NO. 4 TO AMENDED AND RESTATED CREDIT AGREEMENT

AND EXTENSION AGREEMENT

 

[Section 2.05(e)]

 

(e)       Extension of Termination Date. The Borrower may, by written notice to
the Agent (which shall promptly deliver a copy to each of the Lenders in the
applicable Class) (i) not less than 45 days prior to any anniversary of the
Effective Date, and on not more than two occasions, request that the Revolving
Lenders extend the Termination Date and the Revolving Commitments for an
additional periodinitial extension period to August 3, 2022, and, thereafter,
make unlimited requests for additional extension periods of one year and (ii)
not less than 45 days prior to any anniversary of the effective date of any
applicable Incremental Term Loan Agreement, make unlimited requests that the
applicable Series of Incremental Term Lenders extend the Incremental Term Loan
Termination Date with respect to such Series for an additional period of one
year. Each Lender in the applicable Class shall, by notice to the Borrower and
the Agent given not later than the 20th day after the date of the Agent’s
receipt of the Borrower’s extension request, advise the Borrower whether or not
it agrees to the requested extension (each such Lender in the applicable Class
agreeing to a requested extension being called a “Consenting Lender” and each
such Lender in the applicable Class declining to agree to a requested extension
being called a “Declining Lender”). Any Lender in the applicable Class that has
not so advised the Borrower and the Agent by such day shall be deemed to have
declined to agree to such extension and shall be a Declining Lender. If (i)
Revolving Lenders constituting the Required Revolving Lenders shall have agreed
to an extension request, then the Termination Date shall, as to the Consenting
Lenders in the applicable Class, be extended to the first anniversary of the
Termination Date theretofore in effectextension date so agreed by such
Consenting Lenders and (ii) Incremental Term Lenders constituting the Required
Incremental Term Lenders for such Series shall have agreed to an extension
request, then the applicable Incremental Term Loan Termination Date for such
Series shall, as to the Consenting Lenders in the applicable Class, be extended
to the first anniversary of the applicable Incremental Term Loan Termination
Date theretofore in effectextension date so agreed by such Consenting Lenders.
The decision to agree or withhold agreement to any Termination Date extension or
Incremental Term Loan Termination Date extension, as applicable, shall be at the
sole discretion of each Lender in the applicable Class. The Commitment and
Advances of any Declining Lender in the applicable Class shall terminate and be
payable in full on the Termination Date or Incremental Term Loan Termination
Date, as applicable, in effect as to such Lender prior to giving effect to any
such extension (such Termination Date being called the “Existing Termination
Date” and such Incremental Term Loan Termination Date being called the “Existing
Incremental Term Loan Termination Date”). The principal amount of any
outstanding Revolving Advances made by Declining Lenders in the applicable
Class, together with any accrued interest thereon and any accrued fees and other
amounts payable to or for the accounts of such Declining Lenders hereunder,
shall be due and payable on the Existing Termination Date, and on the Existing
Termination Date the Borrower shall also make such other prepayments of its
Revolving Borrowings as shall be required in order that, after giving effect to
the termination of the Revolving Commitments of, and all payments to, such
Declining Lenders pursuant to this sentence, the sum of the aggregate Revolving
Advances and the aggregate Letter of Credit Exposures shall not exceed the
aggregate Revolving Commitments. If, after making the prepayments pursuant to
the immediately preceding sentence the sum of the aggregate Revolving Advances
and the aggregate Letter of Credit Exposures exceed the aggregate Revolving
Commitments, then the Borrower shall immediately deposit cash collateral in an
account with the Agent, in the name of the Agent and for the benefit of the
Revolving Lenders and the Issuing Banks (such deposit to be held by the Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement in accordance with Section 2.03(h)(i)), in an amount such
that, after giving effect to such cash collateralization and the termination of
the Revolving Commitments of, and all payments to, the Declining Lenders in the
applicable Class pursuant to the preceding sentence, the sum of the aggregate
Revolving Advances and the aggregate Letter of Credit Exposures not cash
collateralized in accordance with this sentence shall not exceed the aggregate
Revolving Commitments. The principal amount of any outstanding Series of
Incremental Term Loans made by Declining Lenders in the applicable Class,
together with any accrued interest thereon and any accrued fees and other
amounts payable to or for the accounts of such Declining Lenders hereunder,
shall be due and payable on the Existing Incremental Term Loan Termination Date.
Notwithstanding the foregoing provisions of this Section 2.05(e), the Borrower
shall have the right, pursuant to Section 2.18(b), at any time prior to the
Existing Termination Date or Existing Incremental Term Loan Termination Date, as
applicable, to replace a Declining Lender in the applicable Class with a Lender
or other financial institution that will agree to a request for the extension of
the Termination Date or Incremental Term Loan Termination Date, as applicable,
and any such replacement Lender shall for all purposes constitute a Consenting
Lender. Notwithstanding the foregoing, no extension of the Termination Date or
Incremental Term Loan Termination Date, as applicable, pursuant to this Section
2.05(e) shall become effective unless (i) on the anniversary of the Effective
Date or effective date of the Incremental Term Loan Agreement, as
applicable,such extension date that immediately follows the date on which the
Borrower delivers the applicable request for extension of the Termination Date
or Incremental Term Loan Termination Date, as applicable, the conditions set
forth in clauses (a) and (b) of Section 3.02 shall be satisfied (with all
references in such clauses to a Borrowing being deemed to be references to such
extension and without giving effect to the first parenthetical in Section
3.02(a)) and the Agent shall have received a certificate to that effect dated
such date and executed by the Chief Financial OfficerVice President - Finance or
the Treasurer of the Ultimate General Partner, or an officer serving in either
of those functions (in its capacity as general partner of the General Partner,
in its capacity as general partner of the Borrower).

 

 - 1 - 

 